Citation Nr: 0428256	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1981.  
The veteran also had two years, eleven months, and fifteen 
days of earlier service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
San Diego, California, Regional Office (RO), of the 
Department of Veterans Affairs (VA).  In July 2004, the 
veteran and his wife testified at a personal hearing before 
the undersigned sitting at the RO.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

It is asserted that the veteran has bilateral hearing loss 
due to twenty plus years of service as an infantry officer in 
the United States Marine Corps.  During this term the veteran 
states that he was exposed to gun, rifle, artillery and 
howitzer fire both during peacetime and while in combat in 
Vietnam; that he served on the Marine Corps Rifle and Pistol 
Teams; and that he served for many years on the pistol and 
rifle ranges assisting Marines qualify with their weapons.

The veteran's last VA audiological examination was in April 
2001, and that examination revealed hearing thresholds that 
are within normal limits for VA rating purposes.  Notably, 
however, since service there is no evidence of employment in 
an acoustic environment similar to or worse than the 
environment in which the veteran served while on active duty.  
As testimony was presented at the July 2004 hearing that the 
veteran's hearing loss had significantly worsened since about 
January 2003, and as there is no postservice indication of an 
adverse post service acoustic environment, the Board finds 
that under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), VA must secure a 
new medical examination to ascertain whether he now has a 
hearing loss as defined by 38 C.F.R. § 3.385 (2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
bilateral hearing loss.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
bilateral hearing loss since May 1981.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should obtain all records identified 
by the veteran that have not already been 
associated with the claims file including 
any outstanding records on file with the 
Loma Linda VA Medical Center.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folder is to be 
made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the audiologist is to opine 
as follows:

i.  Does the veteran have hearing 
loss in either ear as defined by 38 
C.F.R. § 3.385 (2003)?

ii.  Is it as least as likely as 
not, i.e., is there a 50/50 chance, 
that any diagnosed hearing loss was 
caused or aggravated by in-service 
acoustic trauma, or by prolonged in-
service exposure to loud noise?  

Note:  In providing any opinion, the 
examiner must note the above referenced 
in-service acoustic history.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
enter a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


